Where an action concerning her separate property is commenced by a married woman in her own name only, if no objection on that account is taken by answer or demurrer, such objection is waived.
A married woman may transfer a note belonging to her as part of her separate property, pending an action in her own name for its collection, and the purchaser, on motion, may be substituted by order of the court in her place as plaintiff.
*174Such order, unappealed from, cures the defect, if any-existed, as to the party plaintiff.
After such transfer for a full consideration paid, and change of parties by order of the court, the husband of the original plaintiff is a competent witness for the substituted plaintiff.
No objection having been made in the court below, that the transfer (it having been to an attorney of the court), was made void by the statute against champerty, such objection could not be made an appeal;
(S. C., 1 E. D. Sm. 273.)